OPINION
BLISS, Presiding Judge:
Appellant, Tommy Laverne Pickett, hereinafter referred to as defendant, was charged and entered pleas of guilty in the District Court of Oklahoma County, to the following charges: Case No. CRF-72-1915, the offense of Robbery with Firearms, and sentenced to a term of forty (40) years imprisonment; Case No. CRF-72-1916, the offense of Robbery with Firearms, and sentenced to a term of forty (40) years imprisonment; Case No. CRF-72-1917, the offense of Assault with a Deadly Weapon with Intent to Kill, and sentenced to a term of twenty (20) years imprisonment; Case No. CRM-72-1449, the offense of Possession of Marijuana, and sentenced to a term of one (1) year in the county jail, all sentences to run consecutively. From said judgments and sentences, the defendant timely filed his petition for Writ of Certiorari, same being granted on June 5, 1973.
The defendant’s sole proposition of error asserts that the sentences imposed on him were excessive.
Suffice it to say that the sentences imposed in all four cases are within the statutory limits. Further, we cannot conscientiously say that under all the facts *880and circumstances the sentences imposed shock the conscience of this Court. In the case of Fields v. State, Okl.Cr., 501 P.2d 1390 (1972), this Court stated at page 1393 of the opinion:
“These precedents lead us to adopt the holding expressed in Haskins v. United States, 433 F.2d 836 (10th Circuit, 1970); that a sentence will not be disturbed on appeal nor considered as cruel' and unusual punishment if it is within the statutory limits.”
Also, see Wright v. State, Okl.Cr., 500 P. 2d 868 (1972).
Further, we have carefully reviewed the record in the instant case and find that the defendant entered a free and voluntary plea to all four charges; that the defendant was of competent intelligence and was advised of his legal rights and the nature and consequences of his plea. See Dunn v. State, Okl.Cr., 488 P.2d 606 (1971).
It is therefore our opinion that the judgments and sentences in Case Nos. CRF-72-1915, CRF-72-1916, CRF-72-1971 and CRM-72-1449 should be, and the same are hereby, affirmed.
BUSSEY, J., concurs.
BRETT, J., concurs in part, and dissents in part.